DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-30 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the length" in line 7.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 1, line 24 states “it debouches” which renders the claim indefinite as it is unclear what the applicant is referring to.  Applicant should amend to clearly and distinctly point out the limitations being claimed. The term “its” is used in claim 30 as well.



Claim 7 recites the limitation "the number" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 26, line 5 states the term “can be” which renders the claim indefinite as it is unclear if the limitations are required by the claim or are optional and not required.  Applicant should amend to clearly and distinctly point out the limitations of the claim.  Claim 28 line 13 states the term “can” as well.

Claim 27 recites the limitation "the rate of dispensing" in line 2.  There is insufficient antecedent basis for this limitation in the claim.

Claim 27 recites the limitation "the metering device" in line 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim 30 recites the limitation "the rate of dispensing" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

30 recites the limitation "the metering device" in line 3-4.  There is insufficient antecedent basis for this limitation in the claim.

Regarding claim 30, line 8 states “while conveying” which renders the claim indefinite as there appears to be nothing mentions in the preceding claims regarding any structure that could convey the panels.  Applicant should amend to clearly and distinctly point out the limitations being claimed.

Claim 30 recites the limitation "a metering device" in line 8.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear if this is the same metering device as stated above, applicant should confirm.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10, 12, 14-15, 28-29 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Basso (IT TV20130042).

Regarding claim 1, Basso discloses a stackable panel for floating cultivation of plants on water, said panel comprising a plurality of parallel grooves (3, V-shaped portions) at a top side (5) of said panel (1) which extend in a longitudinal direction (the grooves extend longitudinally) 

Regarding claim 2, Basso discloses a wherein each of said air chambers (the area below element 7) is arranged for receiving therein air roots (15) from plants (16) or precursors thereof which are supported in the substrate (4) of two or more of said grooves (3, V-shaped portions).

Regarding claim 3, Basso discloses a wherein within each air chamber (the area below element 7) an inner circumferential wall (inner side walls of elements 2c) is arranged which extends from the ceiling (upper portion of element 7) and is spaced apart from said circumferential side wall (lower portions of element 13) of the air chamber (the area below element 7).

Regarding claim 4, Basso discloses a wherein said side support surfaces (upper portions of elements 13) are facing side support surfaces which taper towards each other in a direction from the first plane (upper plane) towards the second plane (lower plane, at element 7).

Regarding claim 5, Basso discloses a wherein said side support surfaces (upper portions of elements 13) face each other and each extend from just below the first plane (upper plane) substantially to the second plane (lower plane, at element 7).

Regarding claim 7, Basso discloses a wherein the grooves (3, V-shaped portions) are adapted to be substantially completely filled by the substrate (4) and the number or plants (16) or precursors in the substrate (4).



Regarding claim 9, Basso discloses wherein the panel (1) is provided at a lower side (8) with legs (2a, 2b) which each have a distal end (bottom of 2a and 2b) adapted for being partially submerged in the water at a first distance (Fig. 2) from said second plane (lower plane, at element 7) in a direction normal to said second plane (lower plane, at element 7).

Regarding claim 10, Basso discloses wherein said circumferential side wall (lower portions of element 13) has a circumferential distal edge (at element 10) at a second distance (Fig. 3) from said second plane (lower plane, at element 7) in a direction normal to said second plane (lower plane, at element 7), wherein said second distance (Fig. 3) is smaller than said first distance (Fig. 2)

Regarding claim 12, Basso discloses wherein said grooves (3, V-shaped portions), at least at the top side (5) of the panel (1), extend over the entire length of the panel (1).

Regarding claim 14, Basso discloses wherein said plurality of grooves (3, V-shaped portions) is arranged to allow compression of the substrate (4) therein by moving a single cylindrical roller across said top side (5) along the longitudinal direction.

Regarding claim 15, Basso discloses comprising: a top part (upper surface element 12) which comprises the top side (5) and the side support surfaces (upper portions of elements 13) of the grooves (3, V-shaped portions), wherein the top side (5) and side support surfaces (upper portions of elements 13), and any portions of the top part (upper surface element 12) between the top side (5) and the side support surfaces (upper portions of elements 13) are substantially impermeable to air and water (wherein the device is made of a polyethylene in a one piece of blown plastic material); a bottom part (bottom element 8) connected to said top part (upper surface element 12) and comprising the circumferential side walls (lower portions of element 13) of the air chambers (the area below element 7), wherein the density of the bottom part (bottom element 8) is at least 1,5 times less than the density (capable of) of the top part (upper surface element 12).

Regarding claim 28, Basso discloses a method of cultivating plants using two or more panels according to claim 1 any one of claims 1 18, comprising the steps of: filling empty grooves (3, V-shaped portions) of each panel (1) with substrate (4) and plants (16) or the precursors thereof; subsequently arranging said panels (1) on a body of water in order to allow the formation of air roots (15) from the plants (16) of precursors thereof in the air chambers (the area below element 7) of the panels (1); and after said air roots (15) have reached the body of water, removing the panels (1) from the body of water and stacking them (Description, germination is considerably increased when stacking the panels due to the vacuum that occurs) on top of each other in such a manner that the plants (16) or the precursors thereof arranged in the grooves (3, V-shaped portions) of one of said two or more panels (1) can germinate and 

Regarding claim 29, Basso discloses wherein during filling of the grooves (3, V-shaped portions) with plants (16) and the precursors thereof, the panels (1) are arranged abutting each other along their longitudinal direction.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 11, 13, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Basso (IT TV20130042).

Regarding claim 6, Basso discloses the invention substantially as set forth above, but does not expressly disclose the grooves having a width of between 0.3 cm and 3 cm.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for the width of the grooves in order to provide adequate space for the plant to grow, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  


However, it would have been an obvious matter of design choice to apply ramps to the stacking surfaces in order to easily stack the panels on top of each other, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  It appears that the invention would perform equally well as the invention disclosed by Basso.

Regarding claim 13, Basso discloses the invention substantially as set forth above, but does not expressly disclose wherein the legs comprise openings and/or recessed portions.
However, it would have been an obvious matter of design choice to apply openings or recesses to the legs in order to provide airflow to the upper or lower panels when stacked, as Applicant has not disclosed that it solves any stated problem of the prior art or is for any particular purpose.  

Regarding claims 16-17, Basso discloses the invention substantially as set forth above, but does not expressly disclose providing a coating that is impermeable to air and water.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to apply a coating to the panel in order to make the device completely impermeable to water and air, since it has been held to be within the general skill of a worker in In re Leshin, 125 USPQ 416.

Regarding claim 18, Basso discloses the invention substantially as set forth above, but does not expressly disclose an inner angle between each of said side support surfaces is in a range of 60 to 80 degrees, preferably in a range of 70 to 75 degrees.
It would have been obvious to one having ordinary skill in the art at the time the invention was made, to contrive any number of desirable ranges for inner angle of the side surfaces in order to securely hold the substrate and plants within each groove, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  

Claims 19-27, 30 are rejected under 35 U.S.C. 103 as being unpatentable over Basso (IT TV20130042) in view of Takagi (AU 491974).

Regarding claim 19-23, 30, Basso discloses the invention substantially as set forth above, but does not expressly disclose a frame; a conveyor, attached to said frame and adapted for moving a panel in the longitudinal direction thereof relative to the frame, a metering device for plants or the precursors thereof, mounted on the frame and arranged above the conveyor, wherein the metering device is adapted for dispensing said plants or the precursors thereof in the grooves of said panel during movement of the panel relative to the frame, a substrate dispensing device adapted for filling said grooves of the panel with substrate from the top side of the panel, a template on which the panel is to be placed during filling of the grooves, wherein the template 
However, Takagi discloses a structure providing a frame (65, 83); a conveyor (74, 84, 85), attached to said frame (65, 83) and adapted for moving a panel (43) in the longitudinal direction thereof relative to the frame (65, 83), a metering device (70) for plants or the precursors thereof, mounted on the frame (65, 83) and arranged above the conveyor (74, 84, 85), wherein the metering device (70) is adapted for dispensing said plants or the precursors thereof in the grooves (Fig. 7) of said panel (43) during movement of the panel (43) relative to the frame (65, 83), a substrate dispensing device (1, 85) adapted for filling said grooves (holes in upper portion of element 43) of the panel (43) with substrate from the top side of the panel (43), a template (D) on which the panel (43) is to be placed during filling of the grooves (holes in upper portion of element 43), wherein the template (D) comprises protrusions (D-1) for substantially closing off a bottom side (bottom of element 43) of said grooves (holes in upper portion of element 43) to prevent substrate from falling through the grooves (holes in upper portion of element 43) during said filling, a cover template (47) adapted for substantially covering the top side of the panel (43) except for the grooves (holes in upper portion of element 43) thereof during filing of the grooves (holes in upper portion of element 43) with substrate, wherein at least during said filling, the cover template (47) is arranged below the substrate dispensing device (1, 85), a compacting 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Basso, by adding a frame structure with conveyer system to fill the panels with substrate, as taught by Takagi, for the purpose of providing a mechanical or automatic structure of filling the panels with substrate and plants in order to speed up the cultivation process.  

Regarding claims 24-25, 27, Basso and Takagi disclose the invention substantially as set forth above, but does not expressly disclose wherein the metering device is individually configurable to dispense at an adjustable rate, in order to dispense at corresponding adjustable distances from each other in a groove of the panel.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to provide the device with a metering device having an adjustable rate in order to manage how much substrate is dispensed and the distance at which the substrate is dispensed, since it has been held that the provision of adjustability, where needed, involves only routine skill in the art.  In re Stevens, 101 USPQ 284 (CCPA 1954).

Regarding claim 26, Basso and Takagi disclose the invention substantially as set forth above, but does not expressly disclose multiple dispensing units.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to duplicate the system of Takagi in order to speed up the process, since it St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Examiner lists referenced documents on PTO-892 because the references present other/alternative or conceptual designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to Applicant’s inventive submission.  The record relates to Applicant’s identified material and Examiner’s discovered references concerning Applicant’s subject matter relevant for a patentability determination.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON M RODZIWICZ whose telephone number is (571)272-6611. The examiner can normally be reached Monday - Friday 10 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Michener can be reached on 571-272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/AARON M RODZIWICZ/Examiner, Art Unit 3642              

/MONICA L BARLOW/Primary Examiner, Art Unit 3644